Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The IDS filed includes three documents.  A foreign examination document and two references cited thereby.  Reference “AP” does not appear to be prior art to the instant claims.  Reference “AO” discloses an AEI zeolitic material having an Si/Al content of 5-25, overlapping that of the instant claims.  Reference “AO” does not disclose that the product has an acidity of 1.2-3.0 mmol/g or provided evidence that the reference product inherently would have that property.  The foreign examination document argues that an alternate embodiment of a reference that provides the basis for the process used to create the AEI zeolitic material of “AO” is similar to the process used in the examples of the instant invention.  There is no evidence of record to support a finding that the product of “AO” necessarily has the required acidity.  There is no evidence provided to support a finding that one of ordinary skill in the art would select the identified alternate embodiment over the preferred embodiment, or any other alternate embodiment, of the prior art.  The instant claims remain allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732